NO. 07-10-00015-CR

                                IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL A

                                    SEPTEMBER 23, 2010


                          MANUEL IVAN MENDOZA, APPELLANT

                                               v.

                             THE STATE OF TEXAS, APPELLEE


       FROM THE CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY;

                NO. 1110542D; HONORABLE WAYNE F. SALVANT, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                  MEMORANDUM OPINION

       Appellant, Manuel Ivan Mendoza, entered an open plea of guilty1 to the offense

of aggravated robbery, a first-degree felony.2 After accepting the plea of guilty, the trial

court ordered the preparation of a presentence investigation report (PSI). Following the

preparation of the PSI, the trial court sentenced appellant to confinement in the

Institutional Division of the Texas Department of Criminal Justice (ID-TDCJ) for a term




       1
           An open plea is a plea of guilty without a plea bargain.
       2
           See TEX. PENAL CODE ANN. § 29.03(a)(2) (Vernon 2003).
of 20 years.     Appellant appeals contending that the sentence assessed was

disproportionate for the acts committed by appellant. We affirm.


                          Factual and Procedural Background


      On June 24, 2008, appellant was indicted for the offense of aggravated robbery.

The indictment alleges that appellant, while committing theft of property, placed the

victim in fear of imminent bodily injury or death, and appellant did use or exhibit a

deadly weapon, a firearm. Subsequently, on August 10, 2009, appellant entered a plea

of guilty to aggravated robbery. The record reflects that the trial court admonished

appellant that the punishment range for this offense was from life or any term of not

more than 99 years or less than 5 years in the ID-TDCJ.            Appellant signed the

admonishment form, acknowledging that he understood the range of punishment.


      After entry of the plea of guilty, the trial court ordered the preparation of a PSI.

On November 23, 2009, the trial court conducted a hearing on punishment. The PSI

was offered in evidence without objection. Appellant testified about reasons the trial

court should show leniency.    After both sides had rested and closed the evidence

regarding punishment, the trial court sentenced appellant to confinement in the ID-TDCJ

for 20 years. Appellant subsequently gave notice of appeal, and this appeal followed.


      Through one issue, appellant contends that the trial court’s sentence is

disproportionate for the acts committed by appellant. Finding that this issue was not

preserved for appeal, we affirm.




                                           2
                                         Analysis


       As the State correctly points out, preservation of a complaint for appeal requires

that the appealing party make a complaint to the trial court by a timely request,

objection, or motion stating the grounds for the desired ruling if those grounds are not

apparent from the context of the request, objection, or motion. See TEX. R. APP. P.

33.1(a)(1)(A). The reason for this rule is to give the trial court notice of what ruling,

procedure, or statement the trial court has engaged in that is contrary to our laws and

procedure and the opportunity to correct the mistake. See Kim v. State, 283 S.W.3d
473, 475 (Tex.App.—Fort Worth 2009, pet. ref’d). This requirement to preserve the

issue for appellate review applies equally to a complaint that the sentence is grossly

disproportionate. See id.; see also Ford v. State, Nos. 07-07-00223-CR, 07-07-00225-

CR, 07-07-00226-CR, 2008 Tex. App. LEXIS 4614, at *7 (Tex.App.—Amarillo June 24,

2008, no pet.) (mem. op., not designated for publication).


       The record before this Court demonstrates that, when the sentence was

pronounced by the trial court, appellant did not object. Further, the record contains no

motion for new trial alleging that the sentence was disproportionate. Under these facts,

we can only conclude that appellant has failed to preserve this issue for appeal.

Therefore, there is nothing for this Court to address, and appellant’s issue is overruled.




                                             3
                                       Conclusion


         Having overruled appellant’s single issue, we affirm the judgment of the trial

court.




                                                      Mackey K. Hancock
                                                           Justice

Do not publish.




                                            4